DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I and Species 1 (claims 1-5, 7-10 and 12-17) in the reply filed on October 17, 2022 is acknowledged.  Claims 6, 11 and 18-25 drawn to non-elected invention/species have been withdrawn from examination for patentability.  
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application KR 10-2021-0000858 filed in Korean Intellectual Property Office (KIPO) on January 5, 2021 and receipt of a certified copy thereof.
Information Disclosure Statement
The information disclosure statement (IDS) filed on July 8, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9 and 12 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Won et al. US 2007/0102746.
Regarding claim 1, Won teaches a semiconductor device (e.g., Fig. 13, Fig. 2; [76]-[79]; because elements of the device illustrated in FIG. 13 that are the same as elements shown in FIG. 2 are indicated by the same reference numerals, the embodiment of Fig. 13 in association with the embodiment of Fig. 2 is discussed in rejection), comprising: 
a capacitor (e.g., 240, Fig. 13, Fig. 2) disposed over a substrate (e.g., 100, Fig. 13, Fig. 2) and including a lower electrode (e.g., 212, Fig. 13, Fig. 2), a dielectric layer (e.g., 220, Fig. 13, Fig. 2) and an upper electrode (e.g., 230, Fig. 13, Fig. 2); and 
a discharge structure (e.g., composite structure including 126 and 252, Fig. 13) spaced apart from the capacitor, connected to the upper electrode (e.g., 230, Fig. 13, [77]) of the capacitor and suitable for discharging, to the substrate, a charge induced from a plasma process for forming the upper electrode of the capacitor (e.g., [79], [70]).  
Regarding claim 9, Won teaches the semiconductor device of claim 1, further comprising a metal line (e.g., 164 and/or 154, Fig. 13) connected to the capacitor over the capacitor.  
Regarding claim 12, Won teaches a semiconductor device (e.g., Fig. 13, Fig. 2; [76]-[79]; because elements of the device illustrated in FIG. 13 that are the same as elements shown in FIG. 2 are indicated by the same reference numerals, the embodiment of Fig. 13 in association with the embodiment of Fig. 2 is discussed in rejection), comprising: 
a substrate (e.g., 100, Fig. 13, Fig. 2) including a first region (e.g., 107, Fig. 2, Fig. 13) and a second region (e.g., 109, Fig. 2, Fig. 13); 
a capacitor (e.g., 240, Fig. 13, Fig. 2) disposed on the first region of the substrate and including a lower electrode (e.g., 212, Fig. 13, Fig. 2), a dielectric layer (e.g., 220, Fig. 13, Fig. 2) and an upper electrode (e.g., 230, Fig. 13, Fig. 2); and 
a discharge structure (e.g., composite structure including 126 and 252, Fig. 13) spaced apart from the capacitor, connected to the upper electrode (e.g., 230, Fig. 13, [77]) of the capacitor and suitable for discharging, to the second region of the substrate, a charge induced from a plasma process for forming the upper electrode of the capacitor (e.g., [79], [70]).  
Claims 1-5, 9, 10, and 12-16 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Kim US 2013/0175590.
Regarding claim 1, Kim teaches a semiconductor device (e.g., Figs. 7-9, [118]-[133]), comprising: 
a capacitor (e.g., 1, Fig. 9) disposed over a substrate (e.g., 100, Fig. 9) and including a lower electrode (e.g., 112, Fig. 9), a dielectric layer (e.g., 130 an/or 132, Fig. 9) and an upper electrode (e.g., 120, Fig. 9); and 
a discharge structure (e.g., composite structure including 31, and a contact plug located at the same level with 180 and located between 550 and 31, Fig. 9) spaced apart from the capacitor, connected to the upper electrode (e.g., 120, Fig. 9) of the capacitor and suitable for discharging, to the substrate, a charge induced from a plasma process for forming the upper electrode of the capacitor (e.g., [132], [120]; the paragraph [120] indicates that the semiconductor device 6 (including 120, 130, 132, etc.) in Figs. 7-9 may be formed using a plasma process such as a physical vapor deposition (PVD) process or a sputtering process, for example).
Regarding claim 2, Kim teaches the semiconductor device of claim 1, wherein the discharge structure includes: a second electrode (e.g., upper portion of the contact plug discussed in claim 1, Fig. 9); a first electrode (e.g., middle portion of the contact plug discussed in claim 1, Fig. 9) connected to the second electrode; a discharge contact plug (e.g., lower portion of the contact plug discussed in claim 1, Fig. 9) connected to the first electrode; and a diode (e.g., 31, Fig. 9) connected to the discharge contact plug and formed in the substrate.  
Regarding claim 3, Kim teaches the semiconductor device of claim 2, wherein the second electrode is connected to the upper electrode (e.g., 120, Fig. 9).  
Regarding claim 4, Kim teaches the semiconductor device of claim 2, further comprising: a contact plug (e.g., 180, Fig. 9) of which both ends are connected respectively to the substrate and the capacitor, and wherein the discharge contact plug and the contact plug are located at a same level (e.g., Fig. 9).  
Regarding claim 5, Kim teaches the semiconductor device of claim 2, wherein the discharge contact plug further includes: a first discharge contact plug (e.g., lower part of the lower portion of the contact plug discussed in claim 1, Fig. 9) connected to the diode; and a second discharge contact plug (e.g., upper part of the lower portion of the contact plug discussed in claim 1, Fig. 9) of which both ends are connected respectively to the first discharge contact plug and the first electrode.  
Regarding claim 9, Kim teaches the semiconductor device of claim 1, further comprising a metal line (e.g., MTL1 (550), Fig. 9) connected to the capacitor over the capacitor.  
Regarding claim 10, Kim teaches the semiconductor device of claim 2, wherein the first electrode is of a cylinder-shape or a pillar-shape (e.g., Fig. 9).  
Regarding claim 12, Kim teaches a semiconductor device (e.g., Figs. 7-9, [118]-[133]), comprising: 
a substrate (e.g., 100, Fig. 9) including a first region (e.g., first region on which 1 are disposed, Fig. 9) and a second region (e.g., second region on which 31 is disposed, Fig. 9); 
a capacitor (e.g., 1, Fig. 9) disposed on the first region of the substrate and including a lower electrode (e.g., 112, Fig. 9), a dielectric layer (e.g., 130 an/or 132, Fig. 9) and an upper electrode (e.g., 120, Fig. 9); and 
a discharge structure (e.g., composite structure including 31, and a contact plug located at the same level with 180 and located between 550 and 31, Fig. 9, Fig. 9) spaced apart from the capacitor, connected to the upper electrode (e.g., 120, Fig. 9) of the capacitor and suitable for discharging, to the second region of the substrate, a charge induced from a plasma process for forming the upper electrode of the capacitor (e.g., [132], [120]; the paragraph [120] indicates that the semiconductor device 6 (including 120, 130, 132, etc.) in Figs. 7-9 may be formed using a plasma process such as a physical vapor deposition (PVD) process or a sputtering process, for example).
Regarding claim 13, Kim teaches the semiconductor device of claim 12, wherein the discharge structure includes: a second electrode(e.g., upper portion of the contact plug discussed in claim 1, Fig. 9); a first electrode (e.g., middle portion of the contact plug discussed in claim 1, Fig. 9) connected to the second electrode; a discharge contact plug (e.g., lower portion of the contact plug discussed in claim 1, Fig. 9) connected to the first electrode; and a diode (e.g., 31, Fig. 9) connected to the discharge contact plug and formed in the second region (e.g., second region discussed in claim 12, Fig. 9) of the substrate.  
Regarding claim 14, Kim teaches the semiconductor device of claim 13, wherein the second electrode is connected to the upper electrode (e.g., 120, Fig. 9).  
Regarding claim 15, Kim teaches the semiconductor device of claim 13, further comprising a contact plug (e.g., 180, Fig. 9) of which both ends are connected respectively to the first region of the substrate and the capacitor, wherein the discharge contact plug and the contact plug are located at a same level (e.g., Fig. 9).  
Regarding claim 16, Kim teaches the semiconductor device of claim 13, wherein the discharge contact plug includes: a first discharge contact plug (e.g., lower part of the lower portion of the contact plug discussed in claim 1, Fig. 9) connected to the diode; and a second discharge contact plug (e.g., upper part of the lower portion of the contact plug discussed in claim 1, Fig. 9) of which both ends are connected respectively to the first discharge contact plug and the first electrode.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7, 10 and 13-16 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Won et al. US 2007/0102746 in view of Wu et al. US 2017/0018709.
Regarding claim 2, Won teaches the semiconductor device of claim 1, wherein the discharge structure includes: a second electrode (e.g., 234, Fig. 13); a first electrode (e.g., 214, Fig. 13; 214 is connected to 234 via 224) connected to the second electrode; a discharge contact plug (e.g., 126, Fig. 13, Fig. 2) connected to the first electrode.
Won does not explicitly teach a diode connected to the discharge contact plug and formed in the substrate.  
Wu teaches a diode (e.g., 202, Fig. 1C, [35]) connected to the discharge contact plug (e.g., 206, Fig. 1C, [38]) and formed in the substrate (e.g., 100, Fig. 1C, [35]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine that taught by Wu with that taught by Won to arrive at the claimed invention because it has been well known in the art that discharge structures for discharging plasma-induced damages may include a diode, a bipolar junction transistor and combination thereof, as suggested by Wu (e.g., [35]), and selectin among them may increase the reliability and yield of the device for example (e.g., Wu, [6]).
Regarding claim 3, Won in view of Wu teaches the semiconductor device of claim 2, wherein the second electrode (e.g., Won, 234, Fig. 13) is connected to the upper electrode (e.g., Won, 230, Fig. 13).
Regarding claim 4, Won in view of Wu teaches the semiconductor device of claim 2, further comprising: a contact plug (e.g., Won, 124, Fig. 13) of which both ends are connected respectively to the substrate and the capacitor, and wherein the discharge contact plug (e.g., Won, 126, Fig. 13) and the contact plug are located at a same level.  
Regarding claim 5, Won in view of Wu teaches the semiconductor device of claim 2, wherein the discharge contact plug further includes: a first discharge contact plug (e.g., Won, lower portion of 126, Fig. 13) connected to the diode (e.g., Wu, 202, Fig. 1C); and a second discharge contact plug (e.g., Won, upper portion of 126, Fig. 13) of which both ends are connected respectively to the first discharge contact plug and the first electrode (e.g., Won, 214, Fig. 13).
Regarding claim 7, Won in view of Wu teaches the semiconductor device of claim 5, wherein the first electrode, the second electrode, and the second discharge contact plug include a metal (e.g., Won, [47], [49], [42]).
Regarding claim 10, Won in view of Wu teaches the semiconductor device of claim 2, wherein the first electrode is of a cylinder-shape or a pillar-shape (e.g., Won, [64], [66]).  
Regarding claim 13, Won teaches the semiconductor device of claim 12, wherein the discharge structure includes: a second electrode (e.g., 234, Fig. 13); a first electrode (e.g., 214, Fig. 13; 214 is connected to 234 via 224) connected to the second electrode; a discharge contact plug (e.g., 126, Fig. 13, Fig. 2) connected to the first electrode.
Won does not explicitly teaches a first diode connected to the discharge contact plug and formed in the second region of the substrate.  
Wu teaches a first diode (e.g., 202, Fig. 1C, [35]) connected to the discharge contact plug (e.g., 206, Fig. 1C, [38]) and formed in the second region (e.g., R2, Fig. 1C) of the substrate (e.g., 100, Fig. 1C, [35]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine that taught by Wu with that taught by Won to arrive at the claimed invention because it has been well known in the art that discharge structures for discharging plasma-induced damages may include a diode, a bipolar junction transistor and combination thereof, as suggested by Wu (e.g., [35]), and selectin among them may increase the reliability and yield of the device  for example (e.g., Wu, [6]).
Regarding claim 14, Won in view of Wu teaches the semiconductor device of claim 13, wherein the second electrode (e.g., Won, 234, Fig. 13) is connected to the upper electrode (e.g., Won, 230, Fig. 13).
Regarding claim 15, Won in view of Wu teaches the semiconductor device of claim 13, further comprising a contact plug (e.g., Won, 124, Fig. 13) of which both ends are connected respectively to the first region (e.g., Won, 107, Fig. 2, Fig. 13) of the substrate and the capacitor, wherein the discharge contact plug (e.g., Won, 126, Fig. 13) and the contact plug are located at a same level.  
Regarding claim 16, Won in view of Wu teaches the semiconductor device of claim 13, wherein the discharge contact plug includes: a first discharge contact plug (e.g., Won, lower portion of 126, Fig. 13) connected to the first diode (e.g., Wu, 202, Fig. 1C); and a second discharge contact plug (e.g., Won, upper portion of 126, Fig. 13) of which both ends are connected respectively to the first discharge contact plug and the first electrode (e.g., Won, 214, Fig. 13).  
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571) 270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                            December 9, 2022